DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/095,990.  Claims 1-12 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020 and 6/2/2022 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a vehicle control system including a generating unit configured to generate at least one turning line based on a signal from the traveling state detecting unit, the turning line indicating a prospective turning trajectory of the vehicle; and a determining unit configured to determine whether the turning line is located in the traveling area, wherein in a case where the determining unit determines that the turning line is not located in the traveling area while the manual driving mode is selected, the travel control unit switches the driving mode of the vehicle from the manual driving mode to the autonomous driving mode, in combination with the other elements required by independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	LEE (US 9,227,632), being generally indicative of the closest prior art, discloses an evasive steering system that compares a vehicle predicted path with an object detection to determine corrective behavior (see ABSTRACT).  However, the reference fails to disclose the above mentioned limitations that deal with generating at least one turning line indicating a prospective turning trajectory of the vehicle and switching from a manual driving mode to an autonomous driving mode when the turning line is not located in the traveling area. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MAHABADI et al. (US 10,725,470) discloses an autonomous vehicle driving control system (see ABSTRACT).
JUNG et al. (US 2017/0235305 A1) discloses an autonomous vehicle steering control system (see ABSTRACT).
AKIYAMA (US 201/0229069 A1) discloses a vehicle driving support system (see ABSTRACT).
TORII (US 6,480,768) discloses an autonomous vehicle traveling control method (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655